138 Ga. App. 692 (1976)
227 S.E.2d 468
SMITH
v.
THE STATE.
52168.
Court of Appeals of Georgia.
Submitted May 5, 1976.
Decided May 19, 1976.
Charles R. Smith, for appellant.
Hinson McAuliffe, Solicitor, Frank A. Bowers, Charles Hadaway, Assistant Solicitors, for appellee.
DEEN, Presiding Judge.
1. Where an accusation alleges venue in Fulton County, Georgia, and there is no evidence to establish venue in such county, the case must be reversed. Toland v. State, 115 Ga. App. 786 (156 SE2d 215). Proof that lottery paraphernalia was found at the defendant's residence on Abner Place (or even, if an envelope address is accepted as proof, at "2329 Abner Pl., Atlanta, Ga. 30318") is insufficient. The court will judicially notice that the City of Atlanta is in the counties of Fulton and DeKalb, but judicial cognizance of the location of its streets is not so taken. Venue in Fulton County was not established. Harmon v. Harmon, 209 Ga. 474 (2) (74 SE2d 75).
2. The defendant, her 24-year-old nephew and her 17-year-old grandson lived in the house in question. Lottery tickets were found in a front room and in one of the bedrooms. This latter room contained woman's clothing and mail addressed to the defendant. In the absence of any evidence to raise a contrary inference, it may be presumed *693 that the bedroom belonged to the defendant and the papers therein were under her personal control.
Judgment reversed. Quillian and Webb, JJ., concur.